Citation Nr: 1102178	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-27 806A	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement for medical care provided 
by Banner Sun City Medical Group on October 31, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 decision by the Department of Veterans 
Affairs (VA) Medical Center in Phoenix, Arizona.  In February 
2010, the Veteran testified at a hearing before the undersigned 
at the regional office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record does not show that VA payment or reimbursement of the 
costs of the medical care provided by Banner Sun City Medical 
Group on October 31, 2008, involved an emergency situation, that 
the Veteran received authorization prior to receiving the medical 
care provided Banner Sun City Medical Group on October 31, 2008, 
or he or anyone acting on his behalf sought post-treatment 
authorization from VA within 72 hours of the medical care 
provided by Banner Sun City Medical Group on October 31, 2008, 
and authorization was given.  

2.  The preponderance of the competent and credible evidence of 
record does not show that the medical care provided the Veteran 
by Banner Sun City Medical Group on October 31, 2008, was 
rendered in a medical emergency of such nature that delay would 
have been hazardous to life or health.

3.  The preponderance of the competent and credible evidence of 
record does not show that the medical care provided the Veteran 
by Banner Sun City Medical Group on October 31, 2008, was for 
treatment of a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  

4.  The Veteran is in receipt of a 100 percent rating for 
service-connected PTSD, hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical care 
provided by Banner Sun City Medical Group on October 31, 2008, 
have not been met.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728, 5100, 
5101, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 17.52, 17.53, 17.54, 17.120, 17.121, 17.130, 
17.1000, 17.1001, 17.1002, 17.1003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is incomplete.  
Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the 
claimant of the information and evidence needed to substantiate 
and complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified of what 
specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, obtaining a medical opinion.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that because the current claim is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations are 
not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the above, the Board has reviewed the case for 
purposes of ascertaining that the claimant has had a fair 
opportunity to present argument and evidence in support of his 
claim for reimbursement of medical expenses and concludes that he 
has.  

Specifically, a review of the record on appeal shows that there 
is no issue as to providing an appropriate application form.  
Moreover, while a review of the record on appeal does not show 
that the Veteran was provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of the claim in January 2009, 
the Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the July 2009 38 U.S.C.A. 
§ 5103(a) notice letter and the July 2009 statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that the agency of original jurisdiction has obtained and 
associated with the claim's file all the records related to the 
Veteran's medical care at Banner Sun City Medical Group on 
October 31, 2008.  The agency of original jurisdiction also 
obtained a medical opinion in April 2009 which is adequate to 
allow the Board to adjudicate the claim because it was provided 
after a review of the relevant private medical records found in 
the claim's file.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part of 
the claim's file.  Hence, VA has fulfilled its duty to assist the 
claimant in the prosecution of his claim and adjudication of this 
appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

The Merits of the Claim

The Veteran claims that he is entitled to payment or 
reimbursement of the costs of the medical care provided by Banner 
Sun City Medical Group on October 31, 2008.  In substance, the 
Veteran in writings to VA as well as his personal hearing claimed 
that, because his treating VA Medical Center (VAMC) had allowed 
him to receive treatment at Banner Sun City Medical Group, in the 
past,  he thought that he could go back for treatment at this 
facility for treatment on October 31, 2008. He indicated that 
Banner Sun City Medical Group was closer to his home in 
comparison to the VAMC, which was thirty to fort-five minutes 
away.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

Prior Authorization

If VA facilities are not capable of furnishing hospital care or 
medical services, VA may contract with a non-VA facility in order 
to provide the required care.  38 U.S.C.A. §§ 1703, 1710.  Non-VA 
care may be paid for by VA if VA authorizes the care in advance 
pursuant to 38 C.F.R. § 17.54.  38 C.F.R. §§ 17.52, 17.53.  That 
section provides, in pertinent part, that:

[t]he admission of a [V]eteran to a non-
[VA] hospital at [VA] expense must be 
authorized in advance.  In the case of an 
emergency which existed at the time of 
admission, an authorization may be deemed a 
prior authorization if an application, 
whether formal or informal, by telephone, 
telegraph or other communication, made by 
the [V]eteran or by others in his or his 
behalf is dispatched to the [VA] . . . 
within 72 hours after the hour of admission 
. . . (Emphasis added)

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In 
doing so, the Board is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

As reported above, the Veteran in writings to VA and at his 
personal hearing alleged, in substance, that he is entitled to 
payment or reimbursement of the costs of the medical care 
provided by Banner Sun City Medical Group on October 31, 2008, 
because he thought that he could go to that facility since his 
VAMC had allowed him to receive treatment at that facility in the 
past.  

However, the Veteran does not claim and the record does not show 
that he received pre-treatment authorization from VA for his 
treatment at Banner Sun City Medical Group on October 31, 2008.  
Moreover, the Veteran does not claim and the record does not show 
that he or anyone acting on this behalf sought post-treatment 
authorization from VA within the meaning of 38 C.F.R. § 17.54 
(i.e., within 72 hours) and, if so, authorization was given.  

As to the treatment being for an emergency, treatment records 
from Banner Sun City Medical Group on October 31, 2008, document 
the fact that the Veteran, after driving himself to the facility, 
was seen for a cough and sore throat.  It also shows that he was 
treated and released on the same day with over the counter and 
prescription cold medication.  Furthermore, a VA healthcare 
professional opined in April 2009 that the Veteran's difficulties 
on October 31, 2008, did not involve an emergency.  This opinion 
is not contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings and 
is not permitted to base decisions on its own unsubstantiated 
medical conclusions).  

While the Veteran and his representative have claimed otherwise, 
the Board finds that that these opinions are not competent and 
credible because whether or not a medical problem is an emergency 
requires special medical knowledge and because providing the 
opinion cannot be made based on symptoms which are observable to 
the naked eye by a lay person.  See Jandreau, supra; Buchanan, 
supra; Charles, supra; Espiritu, supra.  The Board also finds the 
April 2009 VA opinion more competent and credible than the 
Veteran and his representative statements because it was made by 
a healthcare professional.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  

Accordingly, because the record is negative for competent and 
credible evidence that the Veteran required treatment for a 
medical emergency on October 31, 2008, that he received 
authorized prior to receiving the medical care provided by Banner 
Sun City Medical Group on October 31, 2008, or that the claimant 
or anyone acting on his behalf sought post-treatment 
authorization from VA within 72 hours of his receiving the 
medical care provided by Banner Sun City Medical Group on 
October 31, 2008, and authorization was given, the Board finds 
that the preponderance of the evidence is against the claim of 
entitlement to reimbursement because of prior authorizations.  38 
C.F.R. §§ 17.52, 17.53, 17.54.  

Therefore, the Veteran may recover the expenses associated with 
such treatment only if he qualifies for payment or reimbursement 
of unauthorized medical expenses under the provisions of 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

Unauthorized Medical Expenses

In this regard, the Board notes that under the current laws and 
regulations governing reimbursement of unauthorized medical 
expenses found at 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (see 
VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, 
Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be 
entitled to payment or reimbursement of unauthorized medical 
expenses incurred at a non-VA facility, the Veteran must satisfy 
each of three regulatory conditions:  

(a) [The c]are or services . . . were 
rendered . . .
(1) [For a]n adjudicated service-
connected disability[;] 
(2) [For] a non-service-connected 
disability associated with and held to 
be aggravating an adjudicated service-
connected disability[;] 
(3) [For a]ny disability of a 
[V]eteran if the [V]eteran has a total 
disability permanent in nature 
resulting from a service-connected 
disability . . . [; or]
(4) [For a]ny illness, injury, or 
dental condition of a [V]eteran who - 
(A) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title); and
(B) is medically determined to have 
been be in need of care or treatment . 
. .; and

(b) . . . emergency treatment not 
previously authorized were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) . . . VA or other Federal facilities 
were not feasibly available, and an attempt 
to use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused . . .

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (Emphasis added).  Failure 
to satisfy any one of the above criteria precludes VA from paying 
or reimbursing unauthorized private medical expenses.

The Veteran is in receipt of a total rating based on service-
connected disability.  As to whether the treatment the Veteran 
received at the Banner Sun City Medical Group on October 31, 
2008, was rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, treatment 
records from Banner Sun City Medical Group on October 31, 2008, 
noted that the Veteran, after driving himself to the facility, 
was seen for a cough and sore throat.  It also shows that he was 
treated and released on the same day with over the counter and 
prescription cold medication.  Furthermore, a VA healthcare 
professional opined in April 2009 that the Veteran's difficulties 
on October 31, 2008, were not an emergency and this opinion is 
not contradicted by any other medical opinion of record.  See 
Colvin, supra.  

While the Veteran and his representative may claim otherwise, the 
Board finds that that these opinions are not competent and 
credible because whether or not a medical problem is an emergency 
requires specialized medical knowledge and because providing the 
opinion cannot be made based on symptoms which are observable to 
the naked eye by a lay person.  See Jandreau, supra; Buchanan, 
supra; Charles, supra; Espiritu, supra.  The Board also finds the 
April 2009 VA opinion more competent and credible than the 
Veteran and his representative statements because it was made by 
a healthcare professional.  See Black, supra; Evans, supra.

Accordingly, because the failure to satisfy any one of the above 
criteria precludes VA from paying or reimbursing of these private 
medical expenses, the Board finds that the preponderance of the 
evidence is against the claim for payment or reimbursement of 
unauthorized medical expenses under the provisions of 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120.  

Therefore, the Veteran may recover the expenses associated with 
such treatments only if he qualifies for payment or reimbursement 
under the provisions of The Veterans Millennium Health Care and 
Benefits Act.

Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act provides 
payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106- 177, and is referred to as the 
"Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted 
on November 30, 1999, and took effect 180 days after the date of 
enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule 
implementing the new statute provides that its effective date is 
May 29, 2000, and that VA would make retroactive payments or 
reimbursements for qualifying emergency care furnished on or 
after that date.  See 66 Fed.  Reg. 36,467 (2001).  In this case, 
the service rendered occurred after the effective date of the 
"Millennium Bill Act."  Therefore, it is potentially applicable 
to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits 
Act provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those Veterans who are active  Department 
health-care participants (i.e., enrolled in the annual patient 
enrollment system and recipients of Department hospital, nursing 
home, or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and are not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. §§ 17.1000-1008.  

Moreover, under current laws and regulations (see VETERANS' 
MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 
110-387, October 10, 2008, 122 Stat 4110) the Veteran in order to 
be eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities must 
show that his treatment satisfies all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment 
is for a condition of such a nature 
that a prudent layperson would have  
reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the  time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for 
the emergency treatment provided.

See 38 C.F.R. § 17.1002 (Emphasis added).  Failure to satisfy any 
one of the above criteria precludes VA from paying or reimbursing 
unauthorized private medical expenses.

With respect to whether a prudent layperson would have reasonably 
expected that a delay in seeking medical attention would be 
hazardous, the Board again notes that a VA healthcare 
professional in April 2009 opined, after a review of the relevant 
records, that his treatment was not obtained in an emergency 
situation.  This opinion is not contradicted by any other medical 
opinion of record.  See Colvin, supra.  

Moreover, treatment records from Banner Sun City Medical Group on 
October 31, 2008, note that the Veteran, after driving himself to 
the facility, was seen for a cough and sore throat.  It also 
shows that he was treated and released on the same day with over 
the counter and prescription cold medication.  The Board finds 
that these medical records, which do not show that a prudent 
layperson would have reasonably expected that a delay in seeking 
medical attention would be hazardous, are of greater probative 
value than any later statements from the Veteran and his 
representative that it was.  See Jandreau, supra; Buchanan, 
supra; Charles, supra; Espiritu, supra.  The Board finds that any 
assertion by the Veteran and his representative that his medical 
condition was of such severity that a prudent person would 
conclude that a delay in medical treatment would pose a hazard to 
his life or health are not supported by the contemporaneous 
treatment records which at no time showed that the cough and sore 
throat was life threatening.  Id.

Accordingly, because the failure to satisfy any one of the above 
criteria precludes VA from paying or reimbursing of these medical 
expenses, the preponderance of the evidence is against the claim 
for payment or reimbursement of unauthorized medical expenses 
under the provisions of The Veterans Millennium Health Care and 
Benefits Act.  See 38 C.F.R. § 17.1002.

Conclusion

While the Board is sympathetic to the appellant's arguments, we 
are bound by the criteria set forth above, and a review of all 
the potentially applicable laws and regulations does not reveal a 
provision under which payment or reimbursement of the medical 
expenses in question may be made by VA.  38 U.S.C.A. §§ 1703, 
1710, 1725, 1728.  Moreover, the Board is without authority to 
grant benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes 
that "no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing, Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  Indeed, the Supreme Court 
of the United States, in Richmond, went so far as to point out 
that '[i]t is a federal crime, punishable by fine and 
imprisonment, for any Government officer or employee to knowingly 
spend money in excess of that appropriated by Congress."  
Richmond, 110 S. Ct. at 2474.

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of medical care provided by Banner 
Sun City Medical Group on October 31, 2008, is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


